700 So. 2d 1331 (1997)
MISSISSIPPI COMMISSION ON JUDICIAL PERFORMANCE, Petitioner,
v.
Charles R. "Chuck" McRAE, Respondent.
No. 96-CC-0057.
Supreme Court of Mississippi Constitutional Tribunal.
August 27, 1997.
Luther T. Branley, III, Jackson, for Petitioner.
William B. Kirksey, Kirksey & Gardner, Jackson, for Respondent.
*1332 Before Constitutional Tribunal-Timothy E. Ervin, Chancellor, Presiding; Kathy King Jackson, Circuit Judge; John C. Ross, Jr., Chancellor; Lamar Pickard, Circuit Judge; James H.C. Thomas, Jr., Chancellor.

ORDER
ERVIN, Presiding Member.
The Mississippi Commission on Judicial Performance has recommended that Charles R. "Chuck" McRae, a Justice on the Supreme Court of Mississippi, be publicly censured for conduct prejudicial to the administration of justice which brings the judicial office into disrepute. Pursuant to Article 6, Section 177A of the Mississippi Constitution of 1890, a special tribunal composed of Circuit and Chancery Judges must determine whether Justice McRae will be censured, removed or retired as a member of the Supreme Court.
For many years, there have existed laws for the removal of judges from office in the State of Mississippi; however, until 1979 there was no constitutional nor statutory law setting up independent agencies or commissions to investigate judicial performance in the State of Mississippi. The drafters of what came to be Section 177A of the Mississippi Constitution of 1890 and the statutory laws and rules implementing the same, envisioned that a special tribunal would be needed to handle cases that involve a member of the Supreme Court. Until recent months, the necessary guidelines and procedures to be used by the tribunal in carrying out its duties were not in place. By an order dated March 27, 1997 (but not final until published in the Southern Reporter, Volume 685-688), the procedure that is to be used by this Special Tribunal was adopted by the Supreme Court of Mississippi.
Pursuant to rules that have now been promulgated by the Supreme Court of Mississippi, the Special Tribunal, drawn by the Secretary of State of Mississippi, has now met in the City of Jackson. Although various motions having been pending concerning requests for oral argument and for the appointment of additional members to the Tribunal, the Tribunal is of the opinion that all such motions should be and the same are hereby denied. The case is well briefed and the Tribunal has sufficient acting members to render a decision.
The record shows that the Mississippi Commission on Judicial Performance and Justice McRae entered into a "Stipulation and Recommendation" (p. 24) and no additional evidence was presented by either side at the hearing before the Commission. The Commission found that, although the conduct of Justice McRae was not done while he was carrying out his official duties, it was conduct prejudicial to the administration of justice which brings the judicial office into disrepute.
From a review of the record, the Tribunal, in accordance with the requirements of Section 177A of the Mississippi Constitution of 1890, finds and is of the opinion that the Mississippi Commission on Judicial Performance had sufficient evidence before it to warrant its finding that Justice McRae should be publicly censured. The Tribunal is further of the opinion and finds that Justice McRae should be and he hereby is, pursuant to Section 177A of the Mississippi Constitution of 1890, censured for conduct prejudicial to the administration of justice which brings the judicial office into disrepute. All costs are taxed to the Respondent. A copy of this Order shall be published in the Southern Reporter.